Citation Nr: 1008573	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  08-35 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than March 5, 2007 
for service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	Michael D.J. Eisenberg, 
Attorney


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's spouse


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to 
February 1989. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).   

The Veteran testified before the Board sitting in Washington, 
D.C. in February 2009.  A transcript of the hearing is 
associated with the claims file. 


FINDINGS OF FACT

1.  In January 2003, the RO denied service connection for 
hepatitis C with cirrhosis.  The Veteran did not express 
disagreement within one year, and the decision became final. 

2.  In November 2005, the RO denied a petition to reopen the 
claim for service connection for hepatitis C with cirrhosis.  
The Veteran did not express disagreement within one year, and 
the decision became final. 

3.  No formal or informal petitions to reopen the claim for 
service connection for hepatitis C with cirrhosis were 
received between November 2005 and March 5, 2007.  

4.  VA received the claim for service connection for 
hepatitis C with cirrhosis on March 5, 2007.





CONCLUSION OF LAW

The criteria for an effective date earlier than March 5, 2007 
for service connection for hepatitis C with cirrhosis have 
not been met.  38 U.S.C.A. § 5101, 5110, 7105 (West 2002); 
38 C.F.R. § 3.1, 3.155, 3.400, 20.200, 20.201, 20.301, 20.302 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims further held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the veteran is challenging the effective date assigned 
following the grant of service connection.  In Dingess, the 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

The Veteran served in the U.S. Army as a medical technician.  
He contends that the effective date for service connection 
for hepatitis C should be in 1996 when the viral infection 
was first diagnosed or, alternatively, in March 2002 when the 
RO received his initial claim for service connection.  The 
Veteran further contends that he was unable to understand his 
appeal rights and act in a timely manner because of 
incapacitation as a result of several serious disorders 
related to a hepatitis C infection.  

Generally, unless otherwise specified, the effective date of 
an award based on an original claim or a claim to reopen 
after final disallowance shall be fixed in accordance with 
the facts found but shall not be earlier than the date of 
receipt of the application therefore.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  

Moreover, the United States Court of Appeals for Veterans 
Claims (Court), has explicitly stated that the "mere 
presence" of a diagnosis of a specific disorder in a VA 
medical report "does not establish an intent on the part of 
the veteran" to seek service connection for that disorder.  
See Brannon v. West, 12 Vet. App. 32, 35 (1998).  The 
effective date of service connection cannot be based on the 
date of the earliest medical evidence demonstrating a causal 
connection.  It must be based on the date that the 
application upon which service connection was eventually 
awarded was filed with VA.  See Lalonde v. West, 12 Vet. App. 
377, 382 (1999) (because the appellant had not been granted 
service connection for his anxiety disorder, the mere receipt 
of medical records cannot be construed as an informal claim).

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p); see also 
MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) 
(holding that the plain language of the regulations requires 
a claimant to have intent to file a claim for VA benefits).  
A claim, whether formal or informal, must be in writing in 
order to be considered a claim or application for benefits.  
See Rodriguez v. West, 
189 F.3d 1351, 1354 (Fed. Cir. 1999).  Any claim for VA 
benefits must be submitted in the form prescribed by the 
Secretary.  38 U.S.C.A. § 5101(a).
38 U.S.C.A. § 5101(a) is a clause of general applicability 
and mandates that a claim must be filed in order for any type 
of benefit to accrue or be paid.  See Jones v. West, 136 F.3d 
1296, 1299 (Fed. Cir. 1998).

An informal claim is any communication indicating intent to 
apply for one or more benefits, and must identify the benefit 
sought.  38 C.F.R. § 3.155(a).  Such communication may be 
from a claimant, his duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Id.

An appeal consists of a timely filed notice of disagreement 
in writing and after a statement of the case has been 
furnished, a timely substantive appeal.  38 C.F.R. § 20.200.  
A notice of disagreement is a written communication from a 
claimant or his representative expressing dissatisfaction or 
disagreement with an adjudicative determination by an agency 
of original jurisdiction and a desire to contest the result.  
Special wording is not required but the notice of 
disagreement must be in terms which can be reasonably 
construed as disagreement with a determination and a desire 
for appellate review.  If several determinations were made at 
the same time, the notice must identify the specific 
determinations with which the claimant disagrees. 38 C.F.R. 
§ 20.201.  If a claimant is incompetent or under a physical,  
mental, or legal disability which prevents filing an appeal 
on his own behalf, a notice of disagreement and substantive 
appeal may be filed by a representative, an appointed 
fiduciary, or by a next friend if no fiduciary has been 
appointed. 38 C.F.R. § 20.301.  A claimant or his 
representative must file a notice of disagreement with a 
determination by the agency of original jurisdiction within 
one year from the date that the agency mails notice of the 
determination to him.  Otherwise, the decision becomes final.  
38 C.F.R. § 20.302.  

Service personnel record showed that the Veteran trained and 
performed duties as a medical technician.  Service treatment 
records are silent for any blood infections, transfusions, or 
surgical procedures.  Treatment records in and after service 
showed that the Veteran received on-going care for migraine 
headaches that included medications including acetaminophen.  
In April 1996, a VA clinician noted that the Veteran 
presented a letter from a state blood donation service 
reporting the presence of hepatitis C antibodies in his 
donation.  In May 1996, a series of liver profile tests 
showed elevated measurements, positive indicators of 
hepatitis C, but negative indicators of a hepatitis B 
infection.  A clinician noted the Veteran's reports of duties 
as a medical technician in service but with no recollection 
of needle sticks.  The Veteran also reported post-service 
work in a prison with no exposure to blood products or body 
fluids.  A clinician noted that a telephone call was made to 
the Veteran regarding the test results but no response to the 
message was received.  

In a December 2001 letter, a private physician noted that the 
Veteran was under his care at his endocrinology clinic for 
type II insulin dependent diabetes and hepatitis and had 
experienced great weight loss in the previous four months.  
Records by the Veteran's private primary care physician and 
hospital laboratory reports from January to May 2002 showed 
diagnoses of hepatitis C with cirrhosis, piecemeal liver 
necrosis, poorly controlled diabetes, and possible renal 
dysfunction.  The physician noted the Veteran's reports of 
severe fatigue, malaise, and lower leg edema.  The physician 
also noted the Veteran's report of military service as a 
medical technician but with no history of alcohol or drug 
abuse, transfusions, or tattoos.  However, the physician did 
not provide an opinion regarding the source of the hepatitis 
infection.  

The claims file contains extensive VA and private medical 
records showing the progression of the Veteran's liver and 
renal disease.  Several physicians attributed the multi-organ 
dysfunction to a hepatitis C infection.  The Veteran was also 
treated for diabetes and gastrointestinal bleeding.  In 
January 2006, the Veteran underwent a liver and kidney 
transplant.  The Veteran later underwent additional courses 
of antiviral medication.  The Board has reviewed the 
extensive records and concludes that there is ample medical 
evidence of disability.  However, as the issue on appeal is 
the assignment of an effective date for service connection, 
the Board will discuss the remaining evidence as it relates 
to the procedural history of claims, decisions, and appeals 
and to the contention that the Veteran was incapacitated 
during the periods of time specified for initiating an 
appeal.  

The Veteran was represented by two Veteran's service 
organizations in succession starting in June 1996 and by his 
current attorney representative starting in April 2008.  The 
Veteran was married and living with his spouse and young 
children. Although the Veteran was hospitalized on many 
occasions including periods when he was comatose, there is no 
indication that the Veteran was determined to be legally 
incompetent or assigned a fiduciary.  

The RO received the Veteran's claim for service connection 
for hepatitis C with cirrhosis in March 2002.  In statements 
with the claim and in May 2002, the Veteran reported that he 
handled bleeding patients in ambulances, started intravenous 
lines, and administered blood products to patients.  He also 
reported receiving treatment for migraine headaches with 
large doses of acetaminophen.  

In January 2003, the RO denied service connection for 
hepatitis C with cirrhosis because the evidence showed the 
onset of the disease in 1996, several years after service, 
with no medical evidence of a relationship of the disease to 
service.  The RO provided notice of the decision to the 
Veteran and his representative in February 2003.   No 
correspondence meeting the criteria of a notice of 
disagreement was received by the RO within one year.  

From February 2003 to February 20004, VA outpatient treatment 
records showed ongoing care for migraine headaches and 
diabetes with monitoring of the Veteran's liver and kidney 
function.  During this one year period, the Veteran pursued 
an appeal of a disability rating for migraine headaches 
including an appearance with his representative at a Board 
hearing by videoconference from the RO in April 2003.  There 
was no mention of disagreement with the denial of service 
connection for hepatitis C.  Private medical records 
submitted to the Board in April 2009 showed that the Veteran 
was hospitalized for three days in March 2003 and three days 
in August 2003 for treatment of dehydration, uncontrolled 
diabetes and hypertension, and renal insufficiency.  
Physicians also noted significant weight loss.  However, the 
Veteran was discharged to his home on both occasions.  In a 
January 2004 statement, the Veteran responded to a letter 
from the RO regarding an increased rating for migraine 
headaches, noting that "this appeal" had been in progress 
for 13 to 14 years.  The Veteran did not discuss hepatitis 
except to identify a private physician who had treated him 
for the associated diseases.  Therefore, the Board concludes 
that the Veteran did not express disagreement with the 
January 2003 RO decision that denied service connection for 
hepatitis C with cirrhosis within one year, and that the 
decision became final.  

In March 2004, the RO received an informal request by 
telephone from the Veteran to reopen a claim for service 
connection for hepatitis C.  The RO received a written 
petition in April 2004.  The Veteran contended that his 
hepatitis infection and liver disease was related to handling 
body fluids and needle sticks while serving as a medical 
technician in service.  He did not express the understanding 
that an appeal of the January 2003 decision was in progress.  
In August 2004, the RO provided notice that his claim was 
previously denied because of an absence of medical evidence 
linking his disease to service and that new and material 
evidence was necessary to reopen the claim.  No response from 
the Veteran was received.  In October 2004, the RO denied the 
petition to reopen the claim and informed the Veteran and his 
representative in correspondence the same month.  

From October 2004 to October 2005, VA and private medical 
records were received which showed that the Veteran's liver 
and kidney diseases were becoming more severe.  In November 
2004, the Veteran's VA primary care physician noted that the 
hepatitis diagnosis in the 1990s was "presumably from a 
needle stick injury while working as an EMT."  The Veteran 
was treated as an inpatient and outpatient in May 2005 to 
July 2005 for upper gastrointestinal bleeding.  Additional 
private records submitted to the Board in April 2009 showed 
that the Veteran was hospitalized on at least seven separate 
occasions in three private hospitals for two to five days 
each for symptoms of seizure, loss of consciousness, and 
renal insufficiency.  The Veteran was receiving kidney 
dialysis three times per week.  A physician in May 2005 noted 
that the Veteran had experienced a cerebrovascular accident 
three years earlier and displayed some slurred speech, 
confusion, and left side hemiparesis.  . 

However, also during this one year period, the Veteran 
submitted correspondence to the RO on several occasions.  In 
October 2004, the Veteran submitted a notice of disagreement 
with an RO decision regarding a rating for migraine 
headaches, a claim for total disability based on individual 
unemployability.  In January 2005 he provided answers to the 
RO's questions regarding his employment history.  In June 
2005, the Veteran submitted claims for service connection for 
gastrointestinal disease and for aid and attendance.  He also 
requested that his wife be appointed a fiduciary for his VA 
benefits.  In July 2005, the RO requested from the Veteran 
and his representative clarification regarding representation 
and designation of his spouse.  No response was received.  In 
August 2005, the Veteran submitted a claim for an increased 
rating for migraine headaches.  In September 2005, the 
Veteran submitted additional private medical records.  

Finally, in October 2005 prior to the expiration of the 
appeal period, the Veteran submitted a request to reopen the 
claim for service connection for hepatitis with cirrhosis and 
identified additional private medical records for treatment 
in September 2005 including consideration for organ 
transplants.  The RO obtained records that showed 
consultations with several specialists.  Two private 
consulting physicians in September 2005 noted the Veteran's 
reports of exposure to blood products and needle sticks in 
service without further comment 

In November 2005, the RO denied the Veteran's renewed 
petition to reopen the claim for service connection for 
hepatitis C with cirrhosis because the evidence received, 
though new, did not include medical evidence of a link 
between the disease and service.  The RO informed the Veteran 
and his representative in correspondence the same month. The 
Veteran did not express disagreement within one year, and the 
decision became final.  Private medical records received by 
the Board in April 2009 showed that the Veteran underwent 
liver and kidney transplant in January 2006 and remained 
hospitalized for several weeks.  The Veteran received VA 
outpatient care from August 2006 to November 2006.  However, 
the Board concludes that there is no evidence that the 
Veteran was incapacitated or unrepresented such that he was 
precluded from filing a notice of disagreement within one 
year.  

The RO received the Veteran's petition to reopen his claim 
for service connection for hepatitis C with cirrhosis on 
March 5, 2007.  The Veteran contended that his disease was 
the result of his duties as a medical technician in service.  
In August 2007, a VA physician did not review the claims file 
but noted the history of work as a medical technician, the 
Veteran's reports of multiple needle sticks while starting 
intravenous lines, and the absence of other risk factors for 
hepatitis infection.  The physician also summarized the 
history of diagnosis and treatment.  The physician noted that 
the needle sticks were the most likely cause for the 
hepatitis C infection.  In August 2007, the RO granted 
service connection for hepatitis C and for residuals of a 
liver transplant and assigned an effective date of March 5, 
2007, the date of receipt of the petition to reopen the 
claim.  

In September 2007, the Veteran expressed timely disagreement 
with the assigned effective date for service connection for 
hepatitis C with cirrhosis.  In a November 2007 statement, 
the Veteran contended that the effective date should be in 
2003 because VA did not provide a compensation and pension 
examination at the time of his claim.  In a February 2009 
Board hearing, the Veteran stated that he had provided lay 
evidence of needle sticks in service in May 2002, and that he 
did not understand his appeal rights following the RO initial 
denial in January 2003.  He stated that he understood at the 
time that an appeal was in progress and that he was unable to 
actively pursue an appeal in 2003 as a result of 
hospitalizations.  

The Board concludes that an effective date earlier than March 
5, 2007 for service connection for hepatitis C with cirrhosis 
is not warranted.  The Board is unable to find any written 
correspondence from the Veteran or his representative that 
expressed disagreement with the RO decisions in January 2003 
and November 2005 that were received by the RO within one 
year.  Therefore, those decisions are final and may only be 
revised on the basis of clear and unmistakable error.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104, 3.105 (2009).  The 
Veteran has not requested a revision of these decisions on 
that basis.  The Board further concludes that there is no 
evidence of a formal or informal petition to reopen the claim 
after November 2005 and prior to March 5, 2007.  Therefore, 
service connection may not be effective earlier than the 
receipt of the petition to reopen the claim.  

The Board considered whether the circumstances of the 
Veteran's illness caused incapacitation and precluded a 
timely appeal of the January 2003 and November 2005 RO 
decisions.  

The deadline for filing a substantive appeal following the 
issuance of a statement of the case is subject to equitable 
tolling.  Hunt v. Nicholson, 20 Vet. App. 519 (2006).  In so 
holding, the Court recognized the discretionary language of 
38 U.S.C.A. § 7105 and added that "there is nothing in the 
legislative history of38 U.S.C.A. § 7105 that would preclude 
equitable tolling with respect to the deadline for filing 
Substantive Appeals."  Hunt, 20 Vet App. at 524.  The Court 
also recognized that allowing equitable tolling of the 
deadline for filing substantive appeals is in accordance with 
maintaining the "nonadversarial, uniquely pro-veteran claims 
process within VA."  The Court did not address whether 
equitable tolling is also applicable to the deadline for 
submission of a notice of disagreement.  

Notwithstanding whether equitable tolling is applicable to 
the one year period for filing a notice of disagreement under 
these circumstances, the Board concludes that the Veteran was 
not incapacitated to the extent that action to initiate an 
appeal by the Veteran, his representative, or spouse or 
others as next friend was precluded during the one year 
appeal periods.  The Board acknowledges the Veteran's 
hospitalization in 2003 and extensive series of 
hospitalizations in 2005.  However, the Board also notes that 
the Veteran submitted statements, claims, and notices of 
disagreement, and appeared at a hearing on other benefit 
issues during those periods of time.  The Veteran also had 
the assistance of a representative who received notification 
and copies of all decisions.  

As the preponderance of the evidence is against this claim, 
the "benefit of the doubt" rule is not for application, and 
the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An effective date earlier than March 5, 2007 for service 
connection for hepatitis C with cirrhosis is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


